Citation Nr: 0505905	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-15 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied a compensable rating for the veteran's service-
connected low back disorder.  By a June 2003 rating, the RO 
granted an increased evaluation of 20 percent, effective June 
2000.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

In the February 2005 Appellant's Brief, the veteran's service 
organization representative raised the issue of a separate 
rating for a laminectomy scar.  As no decision has been 
rendered on this point, this matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In addition, effective September 26, 2003, further changes 
have been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

As the RO last adjudicated this case in the May 2003 
Statement of the Case (SOC), it does not appear that the 
veteran has been notified of the newly enacted provisions of 
Diagnostic Codes 5235-5243.  

The Board notes that the veteran's representative has argued 
that the veteran should be rated under the provisions for 
intervertebral disc syndrome.  In this regard, the Board 
notes that the April 2003 VA examination provided an opinion 
that the veteran's spinal stenosis and degenerative joint 
disease of the lumbar spine was more likely than not related 
to his military service.  The veteran has not been provided 
notice of either the old or revised rating criteria 
pertaining to intervertebral disc syndrome.  

Moreover, the most recent VA examination in April 2003 did 
not sufficiently addressed the symptomatology contemplated by 
the new provisions.  Specifically, the Board finds that a 
neurological examination is necessary to determine the 
neurological symptomatology attributable to his lower back 
condition, and to accurately evaluate the veteran's back 
disorder.  In addition, an updated orthopedic examination 
should be scheduled.  Therefore, further development, in the 
form of a new VA examination, and readjudication are 
warranted.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the RO should request VA treatment records 
pertaining to the veteran's low back disability since August 
2000, the last date of treatment noted in the record.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain VA treatment 
records from the Northport, VA Medical 
Center, for the period from August 2000 
to the present. 

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
neurological and orthopedic examinations 
to determine the current nature and 
severity of the veteran's service-
connected low back disorder.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination(s).  It is imperative that 
the examiner(s) comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  Additionally, the 
examiner(s) should specifically comment 
regarding the frequency and duration of 
"incapacitating episodes" during the past 
12 months.  In so doing, attention must 
be given to the fact that, by definition, 
"incapacitating episodes" are those 
requiring bedrest and treatment 
prescribed by a physician.

The neurological examiner should 
specifically comment on any neurologic 
manifestations directly attributable to 
the veteran's service-connected low back 
disability.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  Moreover, the RO's decision 
should reflect consideration of the 
revised regulatory criteria for rating 
spine disabilities found in 38 C.F.R. 
§ 4.71a, to include consideration of the 
criteria for intervertebral disc 
syndrome.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




